TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00753-CV


                            Manana Entertainment, Inc., Appellant

                                                v.

          Glenn Hegar, Comptroller of Public Accounts of The State of Texas; and
              Ken Paxton, Attorney General of The State of Texas, Appellees


               FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-17-006663, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellant Manana Entertainment, Inc. has filed an agreed motion to abate this

appeal pending the Texas Supreme Court’s resolution of EBS Solutions, Inc. v. Hegar, No. 18-503,

on petition for review of this Court’s opinion in Hegar v. EBS Sols., Inc., 549 S.W.3d 849 (Tex.

App.—Austin 2018, pet. granted) (en banc). We grant the motion and abate the appeal. We

direct appellant to notify this Court of the Texas Supreme Court’s decision by filing a letter with

this Court within thirty days of that decision becoming final, though appellees may so inform the

Court and the Court may reinstate the appeal on its own motion.

               Upon reinstatement, the Court shall permit appellant to file a supplemental brief,

if needed, addressing the effect of the supreme court's decision in EBS. Appellant’s supplemental

brief will be due thirty days after the reinstatement and must not exceed 7,500 words if computer
generated, and twenty-five pages if not. Appellees’ response brief will be due thirty days after

the date appellant files its supplemental brief or, if no supplemental brief is filed, within thirty

days after the date appellant’s supplemental brief was due. A party who perceives the need for

additional brief length may request an expansion of its limits through established procedures.

See Tex. R. App. P. 9.4(i).



Before Justices Goodwin, Kelly, and Smith

Abated

Filed April 16, 2020




                                                 2